DETAILED ACTION
This is the first Office action on the merits of Application No. 16/807,758. Claims 1-16 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
in paragraph [0024], the term “winding resistance (U)” appears it should be –winding resistance (R)—to better correspond to the equation for current (I); 
in paragraph [0032], the term “block 116” appears it should be –block 118—because the arrows in Fig. 3 show block 114 proceeds to block 118; and
in paragraph [0042], the term “lower current (I3)” appears it should be –lower current (I4)—as this is the lower current reference character in Fig. 5.


Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
in claim 10 and claim 11, the verbal (gerundial) phrases e.g. “controlling” (claims 10 and 11, line 1), “determining” (claim 10, line 3 and claim 11, line 3), “generating” (claim 10, line 5), and “activating” (claim 11, line 5) could be converted to the product claims format (e.g. –determine—and –generate--) as the current format is typically reserved for method claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 14-15, and claim 9, lines 18-19, the phrase “at least one of a predefined time threshold and a predefined motor position threshold” renders the 
Regarding claims 5 and claim 13, the phrase “at least one of an integration of the current signal over time and the current signal in steady state” renders the claim indefinite for similar reasons as described claims 1 and 9, see above. It is recommended the applicant use similar language indicated by MPEP 2173.05(h) –at least one of….or— or  alternatively make clear the selection is from the group --at least one from the current signals of…and--
	Claims 2-8 and 10-16 are also rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 1, the prior art does not disclose or render obvious a method comprising: obtaining and storing at least one dynamic parameter associated with the park actuator motor prior to the park actuator motor reaching the out-of-park position, via the controller; determining a load factor based on the at least one dynamic parameter when at least one of a predefined time threshold or a predefined motor position threshold is reached, via the controller; and controlling operation of the vehicle based at least partially on the load factor, via the controller, in combination with the other elements required by the claim.
Regarding claim 9, the prior art does not disclose or render obvious a vehicle comprising: obtain and store at least one dynamic parameter associated with the park actuator motor prior to the park actuator motor reaching the out-of-park position, via the one or more sensors; determine a load factor based on the at least one dynamic parameter over time when at least one of a predefined time threshold or a predefined motor position threshold is reached; and control operation of the vehicle based at least partially on the load factor, in combination with the other elements required by the claim.
	The closest prior art, Neelakantan (US Patent Publication 20200032902, cited on the IDS dated 3/3/2020), discloses a shift out of park method (Fig. 9), but does not disclose or fairly suggest determining a load factor based on the at least one dynamic parameter when at least one of a predefined time threshold or a predefined motor position threshold is reached.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (US Patent Publication 20160025214) discloses a shift out of park method (Fig. 4) by using a hill tilt (Fig. 3A) and motor drive control map based on speed (Fig. 5), but does not disclose determining a load factor based on the at least one dynamic parameter when at least one of a predefined time threshold or a predefined motor position threshold is reached.
Kamio (US Patent Publication 20190131896) discloses a shift out of park method (Fig. 7) with evaluation of time threshold (Tth), but does not disclose determining a load factor based on the at least one dynamic parameter.
Waslati (US Patent Publication 20130305863) discloses a shift out of park method (Fig. 3), but does not disclose determining a load factor based on the at least one dynamic parameter when at least one of a predefined time threshold or a predefined motor position threshold is reached.
Yatou (US Patent Publication 20150000450) discloses a shift out of park method (Fig. 10) with learned shift values, but does not disclose determining a load factor based on the at least one dynamic parameter when at least one of a predefined time threshold or a predefined motor position threshold is reached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659